Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2021 has been entered. 
35 USC § 112
The Examiner notes that amendment (the amendment of 09/27/2021) entered in response to the RCE of 10/18/2021 have addressed the issues presented under 35 USC § 112 in the Final Action of 08/11/2021, therefore previously held rejections under the present heading are overcome.
Reasons for Allowance


The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In virtue of the communication filed on 09/27/2021 and the RCE of 10/18/2021, in which claims 1, 15, 27 are amended wherein claims 1, 15, 27 are recited in independent form. 

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the Applicant has amended the claims to include the limitation “dividing, by the first transmission node, a signal to be transmitted into X signal groups according to a first rule, wherein X is an integer greater than or equal to 2; determining, by a first transmission node, a respective one of first parameters for scrambling each of the X signal groups; scrambling, by the first transmission node, each of the X signal groups according to the 
	Regarding claim 15, the Applicant has amended the claims to include the limitation “receiving, by a second transmission node from a first transmission node, a scrambled signal group which is scrambled according to first parameters, and receiving part or all of the first parameters sent by the first transmission node through first signaling; and descrambling, by the second transmission node, the received scrambled signal group according to the part or all of the first parameters; wherein the signal group is X signal groups which are obtained through a division operation of the signal by the first transmission node according to a first rule, wherein X is an integer greater than or equal to 2; wherein the first rule comprises at least one of a 
	Regarding claim 27, the Applicant has amended the claims to include the limitation “a dividing module, which is configured to divide a signal to be transmitted into X signal groups according to a first rule, wherein X is an integer greater than or equal to l11 2; a determination module, which is configured to determine a respective one of first parameters for scrambling each of the X signal groups; a first scrambling module, which is configured to scramble each of the X signal groups according to the respective one of the first parameters; and a first sending module, which is configured to send the scrambled X signal groups to a second transmission node, and notify part or all of the first parameters to the second transmission node through first signaling; wherein the first rule comprises at least one of performing division according to a transmission layer corresponding to the signal; performing division according to a 
With respect to the prior art of record US-20180131493 to Luo et al (hereinafter d1) in view of US- 20190081827 to Ly et al (hereinafter d2) (which represent the closest prior art made of record), wherein with respect to the noted limitations above, attention is directed to paragraph [0061] which discloses a PBCH scrambling design. More particularly, paragraphs [0033], [0034] and [0061] of d2 discloses that: "In certain configurations, such as in a new radio (NR) configuration, a base station may transmit a synchronization signal (SS) block comprising a PSS and SSS multiplexed with a physical broadcast channel (PBCH). In some instances, the PBCH may include reference signals such as demodulation reference signals (DMRS) signals. The SS block may, in some cases, also be referred to as a Page SS/PBCH block because it comprises both synchronization signals and a PBCH. The base station may transmit an SS block burst, comprising multiple and repeated SS block transmissions within a particular time frame to facilitate coverage enhancement or a beam sweeping procedure of transmitting 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180083766 A1 to CHO; Sung-Yoon et al. discloses detecting a synchronization signal generated based on one of a plurality of sequences, which is generated by a sequence generator, the chip including a memory, and a processor connected to the memory may be provided. The processor may be configured to receive the synchronization signal, perform first descrambling the received synchronization signal for a first sequence from among the plurality of sequences by multiplying the received synchronization signal by the first sequence, and 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/NATHAN S TAYLOR/Primary Examiner, Art Unit 2643